Name: 2011/54/EU: Council Decision of 24Ã January 2011 appointing one Latvian member and one Latvian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  parliament
 Date Published: 2011-01-28

 28.1.2011 EN Official Journal of the European Union L 25/30 COUNCIL DECISION of 24 January 2011 appointing one Latvian member and one Latvian alternate member of the Committee of the Regions (2011/54/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Latvian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr AinÃ rs Ã LESERS. (3) An alternate members seat has become vacant following the end of the term of office of Mr Sergejs DOLGOPOLOVS, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr Dainis TURLAIS, RÃ «gas domes DroÃ ¡Ã «bas, kÃ rtÃ «bas un korupcijas novÃ rÃ ¡anas jautÃ jumu komitejas priekÃ ¡sÃ dÃ tÃ js, and (b) as alternate member:  Mr Viktors GLUHOVS, RÃ «gas domes deputÃ ts, PilsÃ tas attÃ «stÃ «bas komitejas loceklis. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 January 2011. For the Council The President FAZEKAS S. (1) OJ L 348, 29.12.2009, p. 22, and OJ L 12, 19.1.2010, p. 11.